DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/15/2021 has been entered. Claims 1-3 and 5-18 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 7/21/2021.
The specification was received on 10/15/2021. This specification is acceptable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021 was filed after the mailing date of the Non-Final Rejection on 7/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 2005/0069425 A1) in view of Wang et al. (US 2011/0071465 A1) and further in view of Shim (US 5,823,991).
Regarding claim 1, Gray discloses a measuring arrangement 100 (figure 1) for measuring a volume (paragraph 0107) occupied by a liquid medium (liquid inside element 108) inside a liquid reservoir 108, the measuring arrangement 100 comprising: 
a container 106, 152 (figure 2) having an interior volume (interior volume of elements 106, 152) containing a gas reservoir 110, 160 filled with a gaseous medium (paragraph 0095, lines 1-3, “gas within”) and containing the liquid reservoir 108, 154 filled with the liquid medium (paragraph 0094, lines 1-3) wherein the gas reservoir 110, 
a volume modulator (structure formed by elements 132 and 133) to induce a volume change of the gas (paragraph 0096, lines 5-9), 
a pressure sensor 122 arranged with the gas reservoir 110 (paragraph 0095, lines 1-3) to measure a pressure change of the gaseous medium in response to the volume change of the gas reservoir; and 
a controller 134 connectable to the pressure sensor 122, wherein the controller 134 is configured (paragraph 0097, lines 12-22) to calculate the volume of the liquid reservoir on the basis of the pressure change and the volume change; an outlet 118 extending through the container 106, 152 and being in fluid connection with the container 106, 152.
Gray discloses the gas reservoir 110 including a pressure sensor 122 but the figure 1 and disclosure on paragraph 0095, lines 1-3 is not clear if the pressure sensor is arranged inside the gas reservoir. However, one of ordinary skill in the art would construe that at least the portion of pressure sensor 122 could be placed inside the gas reservoir 110.
Additionally, Wang teaches a design of a measuring arrangement (figure 42) wherein the pressure sensor (paragraph 0203, lines 16-21, “a pressure sensor in the control chamber 171”) is arranged inside the gas reservoir 171 for the purpose of using a well-known alternative pressure sensor placement in determining the pressure inside the gas reservoir (paragraph 0203, lines 16-21).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the pressure sensor placement in Gray to incorporate wherein the pressure sensor is arranged inside the gas reservoir as taught by Wang for the purpose of using a well-known alternative pressure 
Gray is further silent regarding a suction pump in fluid connection with the outlet.
However, Shim teaches a design of a drug delivery system (figure 5B) having a container with diaphragm (figure 2A) having an outlet (see “O” in figure 2A below) being in fluid connection with the container (see “C” in figure 2A below); and a suction pump 200 (figures 3A-3C) in fluid connection with the outlet (see “O” in figure 2A below) for the purpose of having a well-known alternative pump for injecting fluid from the container into the patient (column 4, lines 14-17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claim to modify a measuring arrangement of Gray to incorporate a suction pump in fluid connection with the outlet as taught by Shim for the purpose of having a well-known alternative pump for injecting fluid from the container into the patient (column 4, lines 14-17).

    PNG
    media_image1.png
    277
    540
    media_image1.png
    Greyscale

Regarding claim 2, Gray discloses wherein the volume modulator (structure formed by elements 132 and 133) comprises a piston 132 slidably arranged in a longitudinally (longitudinally is construed along a direction parallel to movement of 

Regarding claim 3, Gray discloses wherein the piston 132 is displaceable along the guiding section 128, 130 by a drive 133.

Regarding claim 5, Gray discloses wherein the outlet 118 is selectively lockable by a control valve 120 and/or by the suction pump.

Regarding claim 6, Gray discloses wherein the at least one of the control valve 120 and the suction pump is controllable by a regulator (paragraphs 0097, lines 1-5, although not disclosed, the valve needs to have a component that turns the flow off or on in response to the controller signal. This component is construed as a regulator. Therefore, Gray is inherently teaching the control valve controlled by a regulator) connectable or connected to the controller 134.

Regarding claim 7, Gray discloses wherein the volume occupied by the liquid medium is calculated using at least one of an available interior volume of the container 106 (paragraph 0108 “the volume of the measurement gas contained within the system by ΔV”, also determines the volume of element 108), the volume change of the gas reservoir 110 (paragraph 0108, “the volume of the measurement gas contained within the system by ΔV”) , the pressure change inside the gas reservoir 110 (paragraph 0108, figure 3B, sub-step 6), and an initial pressure inside the gas reservoir 110 (figure 3B, sub-step 1).



Regarding claim 9, Gray discloses wherein the liquid reservoir 108 is formed in part by the container 106 (figure 4) and wherein the impenetrable separation wall 112 between the liquid reservoir 108 and the gas reservoir 110 comprises a flexible membrane 112.

Regarding claim 10, Gray discloses wherein the container comprises at least a first container part (part of element 106 that gets included with element 230) and a second container part (part of element 106 that is included with element 231) that are detachably connectable to form the interior volume (paragraph 0150).

Regarding claim 11, Gray discloses wherein the volume modulator (structure formed by elements 132 and 133) and the pressure sensor 122 are arranged in the first container part (paragraph 0150).

Regarding claim 12, Gray discloses wherein the liquid reservoir 108 filled with a liquid medicament (fluid inside element 108) is arranged in the second container part (paragraph 0150).

Regarding claim 13, Gray discloses a drug delivery device (figure 1, including entire infusion systems that employ the mechanism shown in figure 1, paragraph 0006, lines 1-4) comprising: 
a housing (housing of element 100 including the housing of the system including the mechanism shown in figure 1); 

a container 106, 152 (figure 2) having an interior volume (interior volume of elements 106, 152) containing a gas reservoir 110, 160 filled with a gaseous medium (paragraph 0095, lines 1-3, “gas within”) and containing the liquid reservoir 108, 154 filled with the liquid medium (paragraph 0094, lines 1-3) wherein the gas reservoir 110, 160 and the liquid reservoir 108, 154 are hermetically separated by an impenetrable separation wall 112, 156 (paragraph 0092, lines 4-9); 
a volume modulator 133 to induce a volume change of the gas (paragraph 0096, lines 5-9), 
a pressure sensor 122 arranged with the gas reservoir 110 (paragraph 0095, lines 1-3) to measure a pressure change of the gaseous medium in response to the volume change of the gas reservoir; and 
a controller 134 connectable to the pressure sensor 122, wherein the controller 134 is configured (paragraph 0097, lines 12-22) to calculate the volume of the liquid reservoir on the basis of the pressure change and the volume change, and an outlet 118 extending through the container 106, 152 and being in fluid connection with the container 106, 152.
Gray discloses the gas reservoir 110 including a pressure sensor 122 but the figure 1 and disclosure on paragraph 0095, lines 1-3 is not clear if the pressure sensor is arranged inside the gas reservoir. However, one of ordinary skill in the art would construe that at least the portion of pressure sensor 122 could be placed inside the gas reservoir 110.
Additionally, Wang teaches a design of a measuring arrangement (figure 42) wherein the pressure sensor (paragraph 0203, lines 16-21, “a pressure sensor in the control chamber 171”) is arranged inside the gas reservoir 171 for the purpose of using a 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the pressure sensor placement in Gray to incorporate wherein the pressure sensor is arranged inside the gas reservoir as taught by Wang for the purpose of using a well-known alternative pressure sensor placement in determining the pressure inside the gas reservoir (paragraph 0203, lines 16-21).
Gray is further silent regarding a suction pump wherein the suction pump is in fluid connection with the outlet.
However, Shim teaches a design of a drug delivery system (figure 5B) having a container with diaphragm (figure 2A) having an outlet (see “O” in figure 2A below) being in fluid connection with the container (see “C” in figure 2A below); and a suction pump 200 (figures 3A-3C) wherein the suction pump 200 is in fluid connection with the outlet (see “O” in figure 2A below) for the purpose of having a well-known alternative pump for injecting fluid from the container into the patient (column 4, lines 14-17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claim to modify a measuring arrangement of Gray to incorporate a suction pump wherein the suction pump is in fluid connection with the outlet as taught by Shim for the purpose of having a well-known alternative pump for injecting fluid from the container into the patient (column 4, lines 14-17).

Regarding claim 14, Gray discloses wherein the container of the measuring arrangement comprises at least a first container part (part of element 106 that gets included with element 230) and a second container part (part of element 106 that is included with element 231) that are detachably connectable to form the interior volume 

Regarding claim 16, Gray discloses wherein the volume occupied by the liquid medium is calculated as being the available interior volume of the container 106 (paragraph 0108 “the volume of the measurement gas contained within the system by ΔV”, also determines the volume of element 108) or being the volume change of the gas reservoir 110 (paragraph 0108, “the volume of the measurement gas contained within the system by ΔV”).

Regarding claim 17, Gray discloses wherein the first container part (part of element 106 that gets included with element 230) and the second container part (part of element 106 that gets included with element 231) are sealingly engageable (no leakage exist between two parts of elements 106) in a gas tight and fluid tight manner.

Regarding claim 18, Gray discloses wherein the interior volume (paragraph 0150) is composed of an assembly of the first container part (path of element 106 that gets included with element 230) and the second container part (part of element 106 that gets included with element 231).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of the present rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NILAY J SHAH/            Primary Examiner, Art Unit 3783